Citation Nr: 0504295	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  04-26 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 
percent for residuals of a gunshot wound to the left wrist 
with neuritis of the left radial nerve, post traumatic and 
incomplete below the wrist, and fracture of the second and 
third metacarpals.  

2.  Entitlement to a disability evaluation in excess of 30 
percent for post traumatic stress disorder. 


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from August 1943 to October 
1945.  Service records show that he was awarded a Purple 
Heart.     

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), in Newark, New 
Jersey, which denied entitlement to an increased rating for 
the residuals of a gunshot wound to the left wrist. 

Service connection for a gunshot wound of the left wrist with 
a fracture to the second and third metacarpals and a scar was 
granted in October 1945.  A 50 percent rating was assigned 
from October 27, 1945.  In November 1946, the service-
connected disability was characterized as incomplete 
paralysis, sensory, of the left radial nerve secondary to the 
gunshot wound to the left writ and fracture of the second and 
third metacarpals with residual weakness of the left hand.  A 
30 percent evaluation was assigned effective November 1, 1946 
under Diagnostic Codes "8415" (apparently a reference to 
Diagnostic Code 8514, paralysis of the radial nerve) and 5010 
(traumatic arthritis).  In January 1949, the disability was 
characterized as neuritis of the left radial nerve, post 
traumatic and incomplete, below the wrist secondary to the 
gunshot wound to the left wrist and fracture of the second 
and third metacarpals.  A 20 percent rating was assigned 
under Diagnostic Code 8614 (neuritis of the radial nerve) and 
a 10 percent evaluation was assigned under Diagnostic Code 
5010.  The disability is currently assigned a single 30 
percent rating under Diagnostic Code 8614.  

An April 2004 rating decision assigned a 30 percent rating to 
the post-traumatic stress disorder (PTSD) effective November 
19, 2003.  In an October 2004 statement, the veteran 
expressed disagreement with this decision.  This matter is 
addressed below.  

In July 2004, the veteran withdrew his request for a Board 
hearing.  

In February 2005, the veteran's motion to advance on the 
docket was granted.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The duty to assist includes obtaining relevant records 
(including private records) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain, and that whenever the Secretary, after making such 
reasonable efforts, is unable to obtain all of the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records with respect to the 
claim.  38 U.S.C. § 5103A(b)(1), (2) (West 2002).

In an October 2004 statement, the veteran stated that he was 
treated at the VA medical center in Lyons, New Jersey for his 
left wrist disability.  VA treatment records dated from May 
1998 to January 2004 are associated with the claims folder.  
The claims file does not include VA treatment records dated 
from January 2004.  VA has a duty to seek these records.  
38 U.S.C.A. § 5103A(b)(1)(a) (West 2002).  

As noted in the Introduction, the veteran's left wrist 
disability is evaluated on the basis of its neurologic 
manifestations.  The veteran was afforded a VA joint 
examination in March 2003, no neurologic findings were 
reported.  The veteran has not had a recent examination to 
evaluate the neurologic manifestations of his disability, 
although a September 2002 psychiatric examination report 
contained an incidental note of an inflamed radial nerve.

As also noted in the Introduction, the veteran expressed 
disagreement with the April 2004 rating decision which denied 
entitlement to an increased rating for PTSD.  A statement of 
the case was not issued.  

The filing of a notice of disagreement initiates the appeal 
process.  Manlincon v. West, 12 Vet. App. 238 (1999).  The 
Board is required to remand, rather than refer, this issue.  
Id.

Accordingly, this case is remanded for the following action:

1.  The AMC or RO should obtain records 
of the veteran's treatment for the left 
wrist disability from the Lyons VA 
Medical Center dated from January 2004.    

2.  The AMC or RO should afford the 
veteran a neurologic examination to 
evaluate the current neurologic residuals 
of the gunshot wound of the left wrist.  
The examiner should report whether the 
disability results in total or partial 
paralysis, neuritis, or neuralgia of any 
nerve.  For any nerves affected by 
partial paralysis, neuritis or neuralgia, 
the examiner should express an opinion as 
to whether the partial paralysis, 
neuritis or neuralgia is severe, 
moderate, or mild.

3.  The AMC or RO should issue a 
statement of the case on the issue of 
entitlement to an increased rating for 
PTSD.  The Board will further consider 
this issue only if the veteran submits a 
timely substantive appeal in response to 
the statement of the case.

4.  The AMC or RO should then 
readjudicate the issue on appeal.  If all 
the desired benefits are not granted, a 
supplemental statement of the case should 
be furnished to the veteran and his 
representative.  The case should then be 
returned to the Board, if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


